665 S.E.2d 458 (2008)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
July 23, 2008.
Barbara Blackman, Assistant Appellate Defender, for Phillips.
Maureen Krueger, District Attorney, Garland N. Yates, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 17th day of July 2008 by Defendant:
"Motion Allowed. Court reporter shall have up to and including the 6th day of October, 2008 to prepare and deliver transcript to counsel. By order of the Court in conference this the 23rd day of July 2008."